DETAILED ACTION
Allowable Subject Matter
Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, it was indicated in pages 12-13 of the last Office action of 3 August 2021 that all the limitations described in the method of this claim were not found alone or in combination in the prior arts of Allen, Franseen or in Vardimon.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method of correcting tooth misalignment including the step of removing the deciduous bracket from the deciduous tooth using the debonding tool by inserting the debonding tool between the lingual surface of the debonding tab extending in a mesiodistal direction along an occlusal side of the body of the deciduous bracket and the buccal crown surface of the deciduous tooth, and applying simultaneous force against the lingual surface of the debonding tab and the buccal crown surface of the deciduous tooth with the debonding tool from only the occlusal side of the body in order to remove the deciduous bracket from the deciduous tooth in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIRAYDA A APONTE/Examiner, Art Unit 3772
                                                                                                                                                                                                        /NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772